DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 11-12 and 17-18 is/are objected to because of the following informalities:
Claim 11, Ln. 9-10 recites “the assistance level” which should read “the prescribed inspiratory assistance level” as earlier recited
Claim 11, Ln. 14 recites” before input of setting” which should read “before the input of setting” following from claim 1
Claim 17, Ln. 8 recites “the assistance level” which should read “the prescribed inspiratory assistance level” as earlier recited
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of independent claims 1, 13, and 20 recite “a respiratory assistance device” which only comprises certain “units” which are each interpreted as invoking 35 U.S.C. 112(f). However, the application as originally filed fails to describe any particular structure which comprises any of the recited units. The application as originally filed thus fails to describe any structure which performs the various functions recited in independent claims 1, 13, and 20 which would leave one having ordinary skill in the art to question how applicant intends to implement the recited functionality into an actual device. One having ordinary skill in the art would be left in question as to whether the functionality of the claims is provided via software, hardware, some other structure, or whether the functionality is merely a mental construct? The application as originally filed thus fails to provide sufficient written description support to indicate to one of ordinary skill in the art what invention applicant is claiming possession of in claims 1, 13, and 20. Similarly, independent claims 14 and 19 recite “a respiratory assistance program” which has certain functionality but of which no structure is recited. The term “program” has no inherent meaning in the art and cannot be assumed to connote software, hardware, or any other structure. Thus, the application as originally filed thus fails to provide sufficient 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 the limitations “mode input reception unit configured to …” and “assistance level control unit configured to …” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the “mode input reception unit” appears to be referring to “mode input reception unit 310” and while the “assistance level control unit” appears to be referring to “flow rate control unit 380” there is no structure disclosed in the instant application to embody either of those “units”. Are the units merely software, or are they hardware, or do they take some other structural form? Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

claim 11 the limitations “assistance level input reception unit configured to …” and “assistance level set permission unit configured to …” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the “assistance level input reception unit” appears to be referring to “flow rate input reception unit 320” and while the “assistance level set permission unit” appears to be referring to “flow rate set permission unit 330” there is no structure disclosed in the instant application to embody either of those “units”. Are the units merely software, or are they hardware, or do they take some other structural form? Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11 recites the limitation “request the user to perform a specific input operation” in Ln. 7 which deems the claim indefinite. The “user” earlier recited in the claim appears to be the patient being treated while the “specific input operation” appears instead best understood as being performed by a doctor (e.g. ¶0030). The limitation thus appears to be referring to a different “user” than earlier defined by the claim. For the purposes of examination the limitation will be interpreted as reading “request a clinician to perform a specific input operation”.
Claim 12 recites the limitation “the prescribed expiratory assistance level” in Ln. 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 has only introduced a “prescribed inspiratory assistance level”. For the purposes of 

In claim 13 the limitations “assistance level input reception unit configured to …” and “assistance level control unit configured to …” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the “assistance level input reception unit” appears to be referring to “flow rate input reception unit 320” and while the “assistance level control unit” appears to be referring to “flow rate control unit 380” there is no structure disclosed in the instant application to embody either of those “units”. Are the units merely software, or are they hardware, or do they take some other structural form? Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 14 recites a “respiratory assistance program” which causes certain “functions” to occur. The claim does not clearly fall into any one of the four statutory categories, but appears closest to an apparatus claim. However, no structure is recited of the “respiratory assistance program”. Further, the term “program” has no inherent meaning in the art and cannot be assumed to connote software, hardware, or any other structure. One having ordinary skill in the art would thus not be apprised as to the metes and bounds of the claim as no structure is recited to indicate an apparatus nor has the claim been written in process claim language.
Claim 17 recites the limitation “requests the user to perform a specific input operation” in Ln. 6-7 which deems the claim indefinite. The “user” earlier recited in the claim appears to be the patient being treated while the “specific input operation” appears instead best understood as being performed by a doctor (e.g. ¶0030). The limitation thus appears to be referring to a different “user” than earlier defined by the claim. For the purposes of examination the limitation will be interpreted as reading “requests a clinician to perform a specific input operation”.
Claim 18 recites the limitation “the prescribed expiratory assistance level” in Ln. 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 has only introduced a “prescribed inspiratory assistance level”. For the purposes of examination the limitation will be interpreted as reading “the prescribed inspiratory assistance level”. The same change should also be made in Ln. 10-11 of the claim.
Claim 19 recites a “respiratory assistance program” which causes certain “functions” to occur. The claim does not clearly fall into any one of the four statutory categories, but appears closest to an apparatus claim. However, no structure is recited of the “respiratory assistance program”. Further, the term “program” has no inherent meaning in the art and cannot be assumed to connote software, hardware, or any other structure. One having ordinary skill in the art would thus not be apprised as to the metes and bounds of the claim as no structure is recited to indicate an apparatus nor has the claim been written in process claim language.

In claim 20 the limitations “prescribed assistance level setting unit configured to …” and “assistance level change reception unit configured to …” each invoke 35 U.S.C. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mode input reception unit” in claim 1, “assistance level control unit” in claims 1 and 13, “an assistance level input reception unit” in claims 11 and 13, “assistance level set permission unit” in claim 11, “prescribed assistance level setting unit” in claim 20, “assistance level change reception unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “mode input reception unit” is found in the specification as at least: mode input reception unit 310 which appears possibly to be 
The corresponding structure for the “assistance level control unit” is found in the specification as at least: flow rate control unit 380 (¶0064) which appears possibly to be software which causes a particular display on display section 100 (¶0096). However, the specification does not describe whether flow rate control unit 380 is software, hardware, or any other particular form.
The corresponding structure for the “assistance level input reception unit” is found in the specification as at least: flow rate input reception unit 320 (¶0068) which appears possibly to be software which causes a particular display on display section 100 (¶¶0090, 0109). However, the specification does not describe whether flow rate input reception unit 320 is software, hardware, or any other particular form.
The corresponding structure for the “assistance level set permission unit” is found in the specification as at least: flow rate set permission unit 330 (¶¶0068-0069) which appears possibly to be software which causes a particular display on display section 100 (¶0090). However, the specification does not describe whether flow rate set permission unit 330 is software, hardware, or any other particular form.
The corresponding structure for the “prescribed assistance level setting unit” is found in the specification as at least: flow rate input reception unit 320 (¶0090) which appears possibly to be software which causes a particular display on display section 100 (¶0090). However, the specification does not describe whether flow rate input reception unit 320 is software, hardware, or any other particular form.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while claim 1 is recited as a respiratory assistance device the only elements positively recited by the claim are two “units” which are each interpreted as invoking 35 U.S.C. 112(f). The 35 U.S.C. 112(f) interpretation of those two units does not identify any disclosed structural components and it must thus be questioned whether the “units” are in fact merely 
Claim 13 is rejected under 35 U.S.C. 101 for the same reasons as discussed above in regard to claim 1.
Claim 14 recites a “respiratory assistance program” which causes certain “functions” to occur. The claim does not clearly fall into any one of the four statutory categories, but appears closest to an apparatus claim. However, no structure is recited of the “respiratory assistance program”. Further, the term “program” has no inherent meaning in the art and cannot be assumed to connote software, hardware, or any other structure. The claim cannot be an apparatus claim as it recites no structure but neither has the claim been written in process claim language. The recitations of claim 14 may amount solely to “software per se” which fails to properly fall within any of the four statutory categories (MPEP 2106.03(I)). Dependent claims 15-18 do not recite structure to place the claims within one of the four statutory categories.
Claim 19 is rejected under 35 U.S.C. 101 for the same reasons as discussed above in regard to claim 14.
Claim 20 is rejected under 35 U.S.C. 101 for the same reasons as discussed above in regard to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knor (U.S. Pub. 2013/0055134).
Regarding claim 1, Knor discloses a respiratory assistance device (Figs. 1-2; ¶¶0026-0027) that is connected to a user's airway and regulates an airway pressure to assist ventilation, the respiratory assistance device having a plurality of different respiratory assistance modes (¶¶0028, 0033), the respiratory assistance device comprising: a mode input reception unit (¶0028 – receives mode selection) configured to receive an input of setting for the respiratory assistance mode which is capable of occurring during operation of an air blower that blows air into the user's airway; and an assistance level control unit (Fig. 6 #96; ¶0056) configured to, when the mode input 
It is noted that the air blower is not read as positively recited by the claim. The term “mode” is broadly interpreted as operational parameters applied at a given point in time and the reading of modes in Knor is not limited to what are directly referred to in Knor as “modes” but may also be considered as differential operational states within each of those modes which are in essence submodes (e.g. when pressure waveform 24 has been altered a different “mode” is then realized). Knor teaches changes to the ventilator settings which may be made for the patient (e.g. ¶¶0028, 0032). There is no indication in Knor that such a change must only occur with the ventilator not active and thus Knor is considered capable of accepting changes to the ventilator settings while the ventilator is operating.
Regarding claim 2, Knor discloses at least one of the respiratory assistance modes is an undershoot mode (Fig. 7; ¶0040 – dragging PEEP down) in which a predetermined pressure decrease time (¶0041 – expiratory time) is provided in which the pressure is decreased from a set expiratory reference pressure (prior PEEP setting) of the airway pressure by a predetermined pressure decrease width (new PEEP setting minus prior PEEP setting) in an expiratory period in which the user exhales a breath. 
Regarding claim 3, Knor discloses the mode input reception unit can independently set the predetermined pressure decrease width (Fig. 7) and the predetermined pressure decrease time (Fig. 8a). The phrase “independently set” is understood to imply the predetermined pressure decrease width can be set without requiring a change in the predetermined pressure decrease time and vice versa. In Knor the operations performed in Fig. 7 and Fig. 8a are independent of each other and based on different dragging motions (¶¶0040-0041).
Regarding claim 4, Knor discloses a plurality of the undershoot modes in which the predetermined pressure decrease widths (Fig. 7) or the predetermined pressure decrease times (Fig. 8a) are different from each other. The selections made in Figs. 7 & 8a of Knor can be made in different increments resulting in multiple modes across a time of use.
Regarding claim 5, Knor discloses the predetermined pressure decrease time is within 10 seconds. An expiratory time will not exceed 10 seconds when breaths per minute are performed at or close to the 12 bpm discussed in ¶0041.
Regarding claim 6, Knor discloses at least one of the respiratory assistance modes is an overshoot mode (Fig. 3; ¶0034 – dragging up) in which a predetermined pressure increase time (¶0036 – inspiratory time) is provided in which the pressure is increased from a set inspiratory reference pressure (prior setting) of the airway pressure by a predetermined pressure increase width (new setting minus prior setting) in an inspiratory period in which the user inhales a breath. The term “width” is understood 
Regarding claim 7, Knor discloses the mode input reception unit can independently set the predetermined pressure increase width (Fig. 3) and the predetermined pressure increase time (Fig. 4a). The phrase “independently set” is understood to imply the predetermined pressure increase width can be set without requiring a change in the predetermined pressure increase time and vice versa. In Knor the operations performed in Fig. 3 and Fig. 4a are independent of each other and based on different dragging motions (¶¶0034, 0036).
Regarding claim 8, Knor discloses a plurality of the overshoot modes in which the predetermined pressure increase widths (Fig. 3) or the predetermined pressure increase times (Fig. 4a) are different from each other. The selections made in Figs. 3 & 4a of Knor can be made in different increments resulting in multiple modes across a time of use.
Regarding claim 9, Knor discloses the predetermined pressure increase time is within 10 seconds. An inspiratory time will not exceed 10 seconds when breaths per minute are performed at or close to the 12 bpm discussed in ¶0041.
Regarding claim 10, Knor discloses a display (Fig. 2 #10) configured to display a setting screen for setting the respiratory assistance mode.
Regarding claim 11, Knor discloses an assistance level input reception unit (electronics which receive changes which can be made in Figs. 3-9) configured to receive an input of setting for a prescribed inspiratory assistance level (e.g. Figs. 3 & 4a; ¶¶0034, 0036) for the user (clinician provided as in ¶0002); and an assistance level 
Regarding claim 12, Knor discloses the assistance level set permission unit and the assistance level input reception unit are capable of being operated during operation of the air blower that blows air into the user's airway (see discussion in claim 1 about “changes” not being limited to when the ventilator is off), and when the assistance level input reception unit has received the prescribed inspiratory assistance level, the assistance level control unit controls an assistance level of air supplied from the air blower so as to reflect the prescribed inspiratory assistance level while the air blower is kept operated (Fig. 6 #96; ¶0056).
Regarding claim 13, Knor discloses a respiratory assistance device (Figs. 1-2; ¶¶0026-0027) that is connected to a user's airway and regulates an airway pressure to 
It is noted that the air blower is not read as positively recited by the claim. The term “mode” is broadly interpreted as operational parameters applied at a given point in time and the reading of modes in Knor is not limited to what are directly referred to in Knor as “modes” but may also be considered as differential operational states within each of those modes which are in essence submodes (e.g. when pressure waveform 24 has been altered a different “mode” is then realized). Knor teaches changes to the ventilator settings which may be made for the patient (e.g. ¶¶0028, 0032). There is no indication in Knor that such a change must only occur with the ventilator not active and thus Knor is considered capable of accepting changes to the ventilator settings while the ventilator is operating.
Regarding claim 14, Knor discloses a respiratory assistance program (controlling operation of Figs. 1-2) for controlling a respiratory assistance device (Figs. 
The term “mode” is broadly interpreted as operational parameters applied at a given point in time and the reading of modes in Knor is not limited to what are directly referred to in Knor as “modes” but may also be considered as differential operational states within each of those modes which are in essence submodes (e.g. when pressure waveform 24 has been altered a different “mode” is then realized). Knor teaches changes to the ventilator settings which may be made for the patient (e.g. ¶¶0028, 0032). There is no indication in Knor that such a change must only occur with the ventilator not active and thus Knor is considered capable of accepting changes to the ventilator settings while the ventilator is operating.
Regarding claim 15, Knor discloses at least one of the respiratory assistance modes is an undershoot mode (Fig. 7; ¶0040 – dragging PEEP down) in which a predetermined pressure decrease time (¶0041 – expiratory time) is provided in which 
Regarding claim 16, Knor discloses at least one of the respiratory assistance modes is an overshoot mode (Fig. 3; ¶0034 – dragging up) in which a pressure increase time (¶0036 – inspiratory time) is provided in which the pressure is increased from a set inspiratory reference pressure (prior setting) of the airway pressure by a predetermined pressure increase width (new setting minus prior setting) in an inspiratory period in which the user inhales a breath. The term “width” is understood from the specification as generally synonymous with an amplitude of the pressure waveform.
Regarding claim 17, Knor discloses an assistance level input reception function (electronics which receive changes which can be made in Figs. 3-9) that receives an input of setting for a prescribed inspiratory assistance level (e.g. Figs. 3 & 4a; ¶¶0034, 0036) for the user (clinician provided as in ¶0002), and an assistance level set permission function (¶0032) that requests a clinician to perform a specific input operation (¶0032 – must “confirm” changes) before setting the prescribed inspiratory assistance level (the level is not “set” until confirmed), prior to performing the assistance level input reception function (the electronics of the ventilator will not receive the inputted prescribed inspiratory assistance level until a “confirm” command is executed – ¶0032), and permits the assistance level input reception function when the specific input operation satisfies a predetermined condition (a “confirm” command allows the 
Regarding claim 18, Knor discloses the assistance level set permission function and the assistance level input reception function are capable of being performed during operation of the air blower that blows air into the user's airway (see discussion in claim 14 about “changes” not being limited to when the ventilator is off), and when the assistance level input reception function has received the prescribed inspiratory assistance level, the assistance level control function controls the assistance level of air supplied from the air blower so as to reflect the prescribed inspiratory assistance level while the air blower is kept operated (Fig. 6 #96; ¶0056).
Regarding claim 19, Knor discloses a respiratory assistance program (controlling operation of Figs. 1-2) for controlling a respiratory assistance device (Figs. 1-2; ¶¶0026-0027) that is connected to a user's airway and regulates an airway pressure to assist ventilation, the respiratory assistance program causing a computer to realize an assistance level input reception function (e.g. changes which can be made in Figs. 3-9) that receives an input of setting for a prescribed expiratory assistance level (Figs. 7 & 8a; ¶¶0040-0041) for the user (clinician provided as in ¶0002) which is capable of occurring during operation of an air blower that blows air to the user's airway, and an assistance level control function (Fig. 6 #96; ¶0056) that, when the assistance level input reception function has received the prescribed expiratory assistance level, controls an assistance level of air supplied from the air blower in reflection of a result of .
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (U.S. Pub. 2012/0192867).
Regarding claim 20, Lewis discloses a respiratory assistance device (Fig. 1; ¶¶0019-0020) that is connected to a user's airway and regulates an airway pressure to assist ventilation, comprising: a prescribed assistance level setting unit (¶¶0021-0022 – settings specified by doctor) capable of changing setting for a prescribed assistance level when a predetermined specific input operation is performed (e.g. ¶0022 – physician selection from the ventilator menu is an input operation at a predetermined location); and an assistance level change reception unit (e.g. Fig. 3; ¶¶0028, 0033) capable of allowing the user to change the setting by a predetermined assistance level (¶¶0028, 0033) from the prescribed assistance level even when the specific input operation is not performed (patient changes can immediately occur without further physician approval). The role of patient control interface 17 is to allow patient changes to ventilator settings without requiring further physician involvement (¶0033).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Further .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785